Name: Commission Regulation (EU) NoÃ 407/2011 of 27Ã April 2011 amending Regulation (EC) NoÃ 661/2009 of the European Parliament and of the Council as regards the inclusion of certain Regulations of the United Nations Economic Commission for Europe on the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefor Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  organisation of transport;  European Union law
 Date Published: nan

 28.4.2011 EN Official Journal of the European Union L 108/13 COMMISSION REGULATION (EU) No 407/2011 of 27 April 2011 amending Regulation (EC) No 661/2009 of the European Parliament and of the Council as regards the inclusion of certain Regulations of the United Nations Economic Commission for Europe on the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefor (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (1), and in particular Article 14(1) thereof, Whereas: (1) By Council Decision 97/836/EC (2) the Union has acceded to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement). (2) By Decision 97/836/EC, the Union has also acceded to UNECE Regulations Nos 1, 3, 4, 6, 7, 8, 10, 11, 12, 13, 14, 16, 17, 18, 19, 20, 21, 23, 25, 26, 28, 31, 34, 37, 38, 39, 43, 44, 46, 48, 58, 66, 73, 77, 79, 80, 87, 89, 90, 91, 93, 97, 98, 99, 100, and 102. (3) By Council Decision of 28 February 2000, the Union has acceded to UNECE Regulation No 110 on specific components of motor vehicles using compressed natural gas (CNG) in their propulsion system and on vehicles with regard to the installation of specific components of an approved type for the use of compressed natural gas (CNG) in their propulsion system. (4) By Council Decision 2000/710/EC (3), the Union has acceded to UNECE Regulation No 67 on the approval of special equipment for motor vehicles fuelled by liquefied petroleum gas. (5) By Council Decision of 7 November 2000, the Union has acceded to UNECE No Regulation 112 on uniform provisions concerning the approval of motor vehicle headlamps emitting an asymmetrical passing beam or a driving beam or both and equipped with filament lamps and/or light-emitting diode (LED) modules. (6) By Council Decision 2001/395/EC (4), the Union has acceded to UNECE Regulation No 13 H on the component approval of passenger cars in respect of their braking. (7) By Council Decision 2001/505/EC (5), the Union has acceded to UNECE Regulation No 105 on the approval of vehicles intended for the carriage of dangerous goods with regard to their specific constructional features. (8) By Council Decision of 29 April 2004, the Union has acceded to UNECE Regulation No 116 on uniform prescriptions concerning the protection of motor vehicles against unauthorised use and to UNECE Regulation No 118 on uniform technical prescriptions concerning the burning behaviour of materials used in the interior construction of certain categories of motor vehicles. (9) By Council Decision of 14 March 2005, the Union has acceded to UNECE Regulation No 121 on uniform provisions concerning the approval of vehicles with regard to the location and identification of hand controls, tell-tales and indicators and to UNECE Regulation No 122 on uniform technical prescriptions concerning the approval of vehicles of categories M, N and O with regards to their heating systems. (10) By Council Decision 2005/614/EC (6), the Union has acceded to UNECE Regulation No 94 on provisions concerning the approval of vehicles with regard to the protection of the occupants in the event of a frontal collision and to UNECE Regulation No 95 on provisions concerning the approval of vehicles with regard to the protection of the occupants in the event of a lateral collision. (11) By Council Decision 2006/364/EC (7), the Union has approved UNECE Regulation No 123 concerning the approval of adaptive front-lighting systems (AFS) for motor vehicles. (12) By Council Decision 2006/444/EC (8), the Union has acceded to UNECE Regulation No 55 on provisions concerning the approval of mechanical coupling components of combinations of vehicles. (13) By Council Decision 2006/874/EC (9), the Union has acceded to UNECE Regulation No 107 on uniform provisions concerning the approval of categories M2 or M3 vehicles with regard to their general construction. (14) By Council Decision 2007/159/EC (10), the Union has approved UNECE Regulation No 125 concerning the approval of motor vehicles with regard to the forward field of vision of the motor vehicle driver. (15) By Council Decision 2009/433/EC (11), the Union has acceded to UNECE Regulation No 61 on uniform provisions for the approval of commercial vehicles with regard to their external projections forward of the cabs rear panel. (16) In accordance with Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (12), vehicles manufacturers seeking approval for their systems, components, or separate technical units have the choice of meeting the requirements of either the relevant Directives or the corresponding UNECE Regulations. Most of the requirements under Directives on vehicle parts are taken over from the corresponding UNECE Regulations. As technology progresses, UNECE Regulations are constantly amended and the relevant Directives have to be regularly updated to keep them in line with the content of the respective UNECE Regulations. In order to avoid this duplication, the CARS 21 High Level Group recommended the replacement of several Directives by the corresponding UNECE Regulations. (17) The possibility to apply UNECE Regulations for the purpose of EC vehicle type-approval on a compulsory basis and to replace Union legislation by those UNECE Regulations is provided for in Directive 2007/46/EC. According to Regulation (EC) No 661/2009 type-approval in accordance with UNECE Regulations which apply on a compulsory basis is to be considered as EC type-approval in accordance with that Regulation and its implementing measures. (18) Replacing Union legislation by UNECE Regulations helps to avoid duplication not only of technical requirements but also of certification and administrative procedures. In addition, type-approval that is directly based on internationally agreed standards should improve market access in third countries, in particular in those which are contracting parties to the Revised 1958 Agreement, thus enhancing Union industrys competitiveness. (19) Therefore, Regulation (EC) No 661/2009 provides for the repeal of several Directives concerning the type-approval of motor vehicles, their trailers and systems, components and separate technical units intended therefore, which, for the purposes of EC type-approval in accordance with that Regulation should be replaced by corresponding UNECE Regulations. (20) For that reason, it is appropriate to include UNECE Regulations Nos 1, 3, 4, 6, 7, 8, 10, 11, 12, 13, 13 H, 14, 16, 17, 18, 19, 20, 21, 23, 25, 26, 28, 31, 34, 37, 38, 39, 43, 44, 46, 48, 55, 58, 61, 66, 67, 73, 77, 79, 80, 87, 89, 90, 91, 93, 94, 95, 97, 98, 99, 100, 102, 105, 107, 110, 112, 116, 118, 121, 122, 123 and 125 into Annex IV to Regulation (EC) No 661/2009, which lists the UNECE Regulations that apply on a compulsory basis. (21) Regulation (EC) No 661/2009 should therefore be amended accordingly. (22) The UNECE Regulations listed in the Annex to this Regulation should apply following the implementation dates set out in Article 13 of Regulation (EC) No 661/2009. (23) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 661/2009 is replaced by the Annex to this Regulation. Article 2 1. Subject to paragraphs 2, 3 and 4 and Article 4, the UNECE Regulations with the series of amendments and supplements as indicated in the Annex shall apply for the purpose of EC type-approval of new types of vehicles, their trailers and systems, components and separate technical units intended therefor from 1 November 2012. 2. With effect from 1 November 2011, UNECE Regulation No 13 H, supplement 9 (13) shall apply for the purpose of EC type-approval of new types of vehicles of category M1. 3. With effect from 1 November 2011, UNECE Regulation No 13, supplement 3 to the 11 series of amendments (14) or UNECE Regulation No 13 H, supplement 9, shall apply for the purpose of EC type-approval of new types of vehicles of category N1. 4. With effect from the implementation dates set out in Table 1 of Annex V to Regulation (EC) No 661/2009, UNECE Regulation No 13, supplement 3 to the 11 series of amendments, shall apply for the purpose of EC type-approval of new types of vehicles of categories M2, M3, N2, N3, O3 and O4 regarding electronic stability control systems. Article 3 1. Subject to paragraphs 2 and 3 and Article 4, the UNECE Regulations with the series of amendments and supplements as indicated in the Annex shall apply for the purpose of registration, sale and entry into service of new vehicles and their trailers and sale and entry into service of new systems, components and separate technical units intended therefor from 1 November 2014. 2. With effect from 1 November 2014, UNECE Regulation No 13, supplement 3 to the 11 series of amendments, or UNECE Regulation No 13 H, supplement 9, shall apply for the purpose of registration, sale and entry into service of new vehicles of category N1. 3. With effect from the implementation dates set out in Table 2 of Annex V to Regulation (EC) No 661/2009, UNECE Regulation No 13, supplement 3 to the 11 series of amendments, shall apply for the purpose of registration, sale and entry into service of new vehicles of categories M2, M3, N2, N3, O3 and O4 regarding electronic stability control systems. Article 4 1. Without prejudice to the provisions of paragraph 2, UNECE Regulation No 100, series of amendments 00 (15), shall apply for the purpose of EC whole vehicle type-approval in accordance with Directive 2007/46/EC and EC type-approval of a vehicle with regard to electric safety as of 1 May 2011 referred to in Article 5 of the present Regulation. 2. With effect from 1 January 2012, UNECE Regulation No 100, series of amendments 00, shall apply for the purpose of registration, sale and entry into service of new vehicles. 3. With effect from 4 December 2012, UNECE Regulation No 100, series of amendments 01 (16), shall apply for the purpose of EC whole vehicle type-approval in accordance with Directive 2007/46/EC and EC type-approval of a vehicle with regard to electric safety. Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 200, 31.7.2009, p. 1. (2) OJ L 346, 17.12.1997, p. 78. (3) OJ L 290, 17.11.2000, p. 29. (4) OJ L 139, 23.5.2001, p. 14. (5) OJ L 183, 6.7.2001, p. 33. (6) OJ L 217, 22.8.2005, p. 1. (7) OJ L 135, 23.5.2006, p. 12. (8) OJ L 181, 4.7.2006, p. 53. (9) OJ L 337, 5.12.2006, p. 45. (10) OJ L 69, 9.3.2007, p. 37. (11) OJ L 144, 9.6.2009, p. 24. (12) OJ L 263, 9.10.2007, p. 1. (13) OJ L 230, 31.8.2010, p. 1. (14) OJ L 297, 13.11.2010, p. 1. (15) OJ L 45, 14.2.2009, p. 17. (16) OJ L 57, 2.3.2011, p. 54. ANNEX ANNEX IV List of UNECE Regulations which apply on a compulsory basis Regulation number Subject Series of amendments OJ reference Applicability 1 Headlamps emitting an asymmetrical passing beam and/or driving beam equipped with filament lamps R2 and/or HS1 02 series of amendments OJ L 177, 10.7.2010, p. 1 M, N (1) 3 Retro-reflecting devices for power-driven vehicles Supplement 10 to the 02 series of amendments OJ L 31, 31.1.2009, p. 1 M, N, O 4 Illumination of rear-registration plates of power-driven vehicles and their trailers Supplement 14 to the original version of the Regulation OJ L 31, 31.1.2009, p. 35 M, N, O 6 Direction indicators for power-driven vehicles and their trailers Supplement 19 to the 01 series of amendments OJ L 177, 10.7.2010, p. 40 M, N, O 7 Front and rear position (side) lamps, stop-lamps and end-outline marker lamps for power-driven vehicles and their trailers Supplement 16 to the 02 series of amendments OJ L 148, 12.6.2010, p. 1 M, N, O 8 Motor vehicles headlamps (H1, H2, H3, HB3, HB4, H7, H8, H9, HIR1, HIR2 and/or H11) 05 series of amendments Corrigendum 1 to Revision 4 OJ L 177, 10.7.2010, p. 71 M, N (1) 10 Electromagnetic compatibility 03 series of amendments OJ L 116, 8.5.2010, p. 1 M, N, O 11 Door latches and door retention components Supplement 2 to the 03 series of amendments OJ L 120, 13.5.2010, p. 1 M1, N1 12 Protection of the driver against the steering mechanism in the event of impact Supplement 3 to the 03 series of amendments OJ L 165, 26.6.2008, p. 11 M1, N1 13 Braking on vehicles of categories M, N and O Supplement 5 to the 10 series of amendments Corrigenda 1 and 2 to Revision 6 Supplement 3 to the 11 series of amendments OJ L 257, 30.9.2010, p. 1 OJ L 297, 13.11.2010, p. 183 M, N, O (2) 13-H Braking of passenger cars Supplement 9 to the original version of the Regulation OJ L 230, 31.8.2010, p. 1 M1, N1 (3) 14 Safety-belt anchorages, Isofix anchorages systems and Isofix top tether anchorages Supplement 2 to the 06 series of amendments OJ L 321, 6.12.2007, p. 1 M, N 16 Safety-belts, restraint systems, child restraint systems and Isofix child restraint systems Supplement 17 to the 04 series of amendments OJ L 313, 30.11.2007, p. 58 M, N 17 Seats, their anchorages and any head restraints 08 series of amendments OJ L 230, 31.8.2010, p. 81 M, N 18 Protection of motor vehicles against unauthorised use Supplement 2 to the 03 series of amendments OJ L 120, 13.5.2010, p. 29 M2, M3, N2, N3 19 Power-driven vehicle front fog lamps Supplement 2 to the 03 series of amendments OJ L 177, 10.7.2010, p. 113 M, N 20 Headlamps emitting an asymmetrical passing beam or a driving beam or both and equipped with halogen filament lamps (H4) 03 series of amendments OJ L 177, 10.7.2010, p. 170 M, N (1) 21 Interior fittings Supplement 3 to the 01 series of amendments OJ L 188, 16.7.2008, p. 32 M1 23 Reversing lights for power-driven vehicles and their trailers Supplement 15 to the original version of the Regulation OJ L 148, 12.6.2010, p. 34 M, N, O 25 Head restraints (headrests), whether or not incorporated in vehicle seats 04 series of amendments Corrigendum 2 to Revision 1 OJ L 215, 14.8.2010, p. 1 M, N 26 External projections Supplement 1 to the 03 series of amendments OJ L 215, 14.8.2010, p. 27 M1 28 Audible warning devices and signals Supplement 3 to the original version of the Regulation OJ L 185, 17.7.2010, p. 1 M, N 31 Power-driven vehicles sealed-beam headlamps (SB) emitting an European asymmetrical passing beam or a driving beam or both Supplement 7 to the 02 series of amendments OJ L 185, 17.7.2010, p. 15 M, N 34 Prevention of fire risks (liquid fuel tanks) Supplement 2 to the 02 series of amendments OJ L 194, 23.7.2008, p. 14 M, N, O 37 Filament lamps for use in approved lamp units of power-driven vehicles and their trailers Supplement 34 to the 03 series of amendments OJ L 297, 13.11.2010, p. 1 M, N, O 38 Rear fog lamps for power-driven vehicles and their trailers Supplement 14 to the original version of the Regulation Corrigendum 1 to Supplement 12 OJ L 148, 12.6.2010, p. 55 M, N, O 39 Speedometer equipment including its installation Supplement 5 to the original version of the Regulation OJ L 120, 13.5.2010, p. 40 M, N 43 Safety glazing materials Supplement 12 to the original version of the Regulation OJ L 230, 31.8.2010, p. 119 M, N, O 44 Restraining devices for child occupants of power-driven vehicles (child restraint system) 04 series of amendments Corrigendum 3 to Revision 2 OJ L 306, 23.11.2007, p. 1 M, N 46 Devices for indirect vision and their installation Supplement 4 to the 02 series of amendments Corrigendum 1 to Supplement 4 to the 02 series OJ L 177, 10.7.2010, p. 211 M, N 48 Installation of lighting and light-signalling devices on motor vehicles 04 series of amendments OJ L 135, 23.5.2008, p. 1 M, N, O 55 Mechanical coupling components of combinations of vehicles Supplement 1 to the 01 series of amendments OJ L 227, 28.8.2010, p. 1 M, N, O 58 Rear underrun protective devices (RUPDs) and their installation; Rear underrun protection (RUP) 02 series of amendments OJ L 232, 30.8.2008, p. 13 N2, N3, O3, O4 61 Commercial vehicles with regard to their external projections forward of the cabs rear panel Supplement 1 to the original version of the Regulation OJ L 164, 30.6.2010, p. 1 N 66 Strength of the superstructure of large passenger vehicles 02 series of amendments OJ L 84, 30.3.2011, p. 1 M2, M3 67 Motor vehicles using LPG Supplement 7 to the 01 series of amendments OJ L 72, 14.3.2008, p. 1 M, N 73 Lateral protection of goods vehicles Supplement 1 to the original version of the Regulation OJ L 120, 13.5.2010, p. 49 N2, N3, O3, O4 77 Parking lamps for power-driven vehicles Supplement 12 to the original version of the Regulation OJ L 130, 28.5.2010, p. 1 M, N 79 Steering equipment Supplement 3 to the 01 series of amendments OJ L 137, 27.5.2008, p. 25 M, N, O 80 Seats of large passenger vehicles Supplement 3 to the 01 series of amendments Corrigendum 1 to the 01 series of amendments OJ L 164, 30.6.2010, p. 18 M2, M3 87 Daytime running lamps for power-driven vehicles Supplement 14 to the original version of the Regulation Correction 1 to Revision 2 OJ L 164, 30.6.2010, p. 46 M, N 89 Speed limitation of vehicles Supplement 1 to the original version of the Regulation OJ L 158, 19.6.2007, p. 1 M, N 90 Replacement brake lining assemblies and drum brake linings for power-driven vehicles and their trailers Supplement 11 to the 01 series of amendments OJ L 130, 28.5.2010, p. 19 M, N, O 91 Side-marker lamps for motor vehicles and their trailers Supplement 11 to the original version of the Regulation OJ L 164, 30.6.2010, p. 69 M, N, O 93 Front underrun protective devices (FUPDs) and their installation; front underrun protection (FUP) Original version of the Regulation OJ L 185, 17.7.2010, p. 56 N2, N3 94 Protection of occupants in the event of a frontal collision Supplement 3 to the 01 series of amendments Corrigendum 2 to the 01 series of amendments Corrigendum 1 to Revision 1 OJ L 130, 28.5.2010, p. 50 M1 95 Protection of occupants in the event of a lateral collision Supplement 1 to the 02 series of amendments OJ L 313, 30.11.2007, p. 1 M1, N1 97 Vehicle alarm systems (VAS) Revision 1  Amendment 1 OJ L 351, 30.12.2008, p. 1 M1, N1 98 Motor vehicle headlamps equipped with gas-discharge light sources Supplement 13 to the original version of the Regulation OJ L 164, 30.6.2010, p. 92 M, N 99 Gas-discharge light sources for use in approved gas-discharge lamp units of power-driven vehicles Supplement 5 to the original version of the Regulation OJ L 164, 30.6.2010, p. 151 M, N 100 Electric safety Supplement 1 to the original version of the Regulation 01 series of amendments OJ L 45, 14.2.2009, p. 17 OJ L 57, 2.3.2011, p. 54 M, N 102 Close-coupling device (CCD); fitting of an approved type of CCD Original version of the Regulation OJ L 351, 30.12.2008, p. 44 N2, N3, O3, O4 105 Vehicles for the carriage of dangerous goods Supplement 1 to the 04 series of amendments OJ L 230, 31.8.2010, p. 253 N, O 107 M2 and M3 vehicles 03 series of amendments OJ L 255, 29.9.2010 M2, M3 110 Specific components for CNG Supplement 6 to the original version of the Regulation OJ L 72, 14.3.2008, p. 113 M, N 112 Motor vehicle headlamps emitting an asymmetrical passing beam or a driving beam or both and equipped with filament lamps and/or LED modules Supplement 12 to the original version of the Regulation OJ L 230, 31.8.2010, p. 264 M, N 116 Protection of motor vehicles against unauthorised use Supplement 2 to the original version of the Regulation OJ L 164, 30.6.2010, p. 181 M1, N1 118 Burning behaviour of materials used in the interior construction of certain categories of motor vehicles Original Regulation OJ L 177, 10.7.2010, p. 263 M3 121 Location and identification of hand controls, tell-tales and indicators Supplement 3 to the original version of the Regulation OJ L 177, 10.7.2010, p. 290 M, N 122 Heating system of vehicles of categories M, N and O Supplement 1 to the original version of the Regulation OJ L 164, 30.6.2010, p. 231 M, N, O 123 Adaptive front-lighting systems (AFS) for motor vehicles Supplement 4 to the original version of the Regulation OJ L 222, 24.8.2010, p. 1 M, N 125 Forward field of vision Supplement 2 to the original version of the Regulation OJ L 200, 31.7.2010, p. 38 M1 (1) UNECE Regulations Nos 1, 8 and 20 are not applicable for EC type-approval of new vehicles. (2) Including, for the purpose of EC type-approval of new types of vehicles of category N1 and of registration, sale and entry into service of new vehicles of category N1, the requirements on roll-over control and directional control set out in its Annex 21. (3) Including, for the purposes of EC type-approval of new types of vehicles of categories N1 and M1 and of registration, sale and entry into service of new vehicles of categories N1 and M1, the requirements set out in its Annex 9.